Russell, J.
The syllabus and the cases therein cited state and settle the points involved in both the cases here before us. In the Hines case the propositions stated in the first two paragraphs of the syllabus are controlling, and show that the court erred in striking the pleas which set up the defenses indicated in these propositions. The proposition stated in the third paragraph of the syllabus controls also another defense presented in the Hines case;; the court correctly struck the defense of anticipatory breach will!*779ink damage, so far as relates to the written contract sued.on, and erred in striking it so far as it relates to the other (the oral) contract. In the Young case the facts pleaded are not sufficient to make the defenses outlined in paragraphs one and two of the sjilabus available; and it follows, from the first proposition stated in the third paragraph of the syllabus, that the defense offered as to the anticipatory breach was not valid.

Judgment reversed in the Hines case. Judgment affirmed in the Young case.